Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant amended the specification to define the unlabeled elements in the drawings, and thus the objections are withdrawn.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

	
Claim Objections
Claims 10 are objected to because of the following informalities:
Claim 10 recites “of an first system”, which should be corrected to “of a first system”.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1; control unit
Claim 2; current limitation unit.
Claim 3; individual current limit value calculation unit.
Claim 7; required torque calculation unit.
Claim 9; control signal calculation unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the following interpretations will be made in light of the specification;
control unit will be interpreted to be part of the electronic control unit as detailed on page 10, fig 7 (element 130 or 230).
current limitation unit will be interpreted to be part of the electronic control unit as detailed on page 10, fig 7 (element 135 or 235).
individual current limit value calculation unit will be interpreted to be part of the electronic control unit as detailed on page 10, fig 7 (element 131 or 231).
required torque calculation unit will be interpreted to be part of the electronic control unit as detailed on page 10, fig 7 (element 134 or 234).
control signal calculation unit will be interpreted to be part of the electronic control unit as detailed on page 10, fig 7 (element 140 or 240).
These units are all considered to be performed by the execution of computer programs by a CPU, as detailed on page 11.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

Claims 3 and 16 were canceled by the applicant, rendering their rejections moot.
Applicant amended the claim language to rectify the lack of antecedent basis and indefinite language, and thus the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-11, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki (US20190039647A1) and further in view of Itou (US20190016378A1).
Regarding claim 1, Tsubaki teaches;
A steering control apparatus for controlling an electric power steering apparatus (taught as an electric power steering apparatus, paragraph 0014), which is provided with a rotary electric machine (taught as a motor, Fig 1 element 20), the steering control apparatus comprising:  
a driving circuit provided to drive the rotary electric machine (taught as an inverter connected to the motor, Fig 2 element 37); and 
a control unit connected to the driving circuit and configured to control driving of the rotary electric machine by generating a control signal related to driving of the driving circuit and controlling a current flowing in the rotary electric machine (taught as an electronic control unit, Fig 1 element 30), 
wherein the control unit is configured to switch a control mode, which includes a manual steering mode and an automatic steering mode (taught as switching between manual/steering angle control mode and automatic/assist steering control modes, paragraph 0039 and 0043), and 
differentiate current control in correspondence to the control mode (taught as generating a gradual change gain, which is multiplied to change between the control modes, paragraph 0043, shown in Fig 6B), 
the manual steering mode configured to control the rotary electric machine in correspondence to a manual steering operation on a steering member of a vehicle (taught as manually controlling the steering angle, which receives input from the manual input torque shown in Fig 1), and 
the automatic steering mode configured to control the rotary electric machine independently of the manual steering on the steering member (taught as automatic steering, which is controlled by the control unit, paragraph 0130),
the control unit includes a current limitation unit configured to set a current limit value for limiting the current flowing in the rotary electric machine (taught as a variable rate limiter that limits the command value [current], paragraph 0029); and 
the current limitation unit is configured to differentiate the current limit value as current control corresponding to the control mode (taught as changing the gain between modes, paragraph 0043, shown in Fig 6b).
However, Tsubaki does not teach;  
the rotary electric machine has a plurality of winding sets; 
the driving circuit and the control unit are provided in correspondence to each winding set form one system, 
the control unit includes an individual current limit value calculation unit configured to calculate an individual current limit value as a value related to current limitation of the one system, acquire the individual current limit value of a second system and switch a common current limit same current limit value state for setting a same current limit value as that of the second system and an independent current limit value state for setting an independent current limit value independently of that of the second system; and
the control unit differentiates a common check threshold value, which is provided to switch the common current limit value state and the independent current limit value state, between the manual steering mode and the automatic steering mode.

Itou teaches; the rotary electric machine has a plurality of winding sets (taught as windings sets, paragraph 0010); 
the driving circuit and the control unit are provided in correspondence to each winding set form one system (shown as a control device coupled to a driving circuit and a winding set, Fig 2), 
the control unit includes an individual current limit value calculation unit configured to calculate an individual current limit value as a value related to current limitation of the one system (taught as the control unit determining a current instruction value to compare to current limit value, paragraph 0064, Fig 2),
acquire the individual current limit value of a second system and switch a common current limit same current limit value state for setting a same current limit value as that of the second system and an independent current limit value state for setting an independent current limit value independently of that of the second system (taught as switching/resetting the output limit value based on the operation state [normal or otherwise], paragraph 0064); and
the control unit differentiates a common check threshold value (taught as the current instruction value under normal operation to maintain torque output, paragraph 0046), which is provided to switch the common current limit value state and the independent current limit value state (taught as switching behavior based on the threshold, shown in Fig 6 S43). 
While Itou does not explicitly teach the behavior as switching; between the manual steering mode and the automatic steering mode, Itou does teach the case of a switching from autonomous/assist mode and more stably/continuously run the vehicle (paragraph 0015), and would thus be obvious to one of ordinary skill in the art to specify in normal autonomous to manual modes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the winding sets and current control sharing/non sharing modes as taught by Itou into the system taught by Tsubaki in order to improve the feeling and control the electric power steering apparatus. Itou teaches their solution in switching between modes and current limits safely regardless of operation states, such as faults during automatic steering control (paragraph 0015).

Regarding claim 5, Tsubaki as modified by Itou teaches;
The steering control apparatus according to claim 1 (see claim 1 rejection). Tsubaki further teaches; wherein:  
the current limitation unit sets the common check threshold value to a same value as that of the automatic steering mode when the control mode is an override mode (shown as the current control shifting in the switching state from automatic to manual, fig 6b), which is a transition mode from the automatic steering mode to the manual steering mode (shown as the switching state transitioning from automatic to manual, Fig 6b).    

Regarding claim 6, Tsubaki as modified by Itou teaches;
The steering control apparatus according to claim 1 (see claim 1 rejection). However, Tsubaki does not teach; wherein: 
the current limitation unit sets the independent current limit value state or switches the common current limit value state and the independent current limit value state when a vehicle speed is equal to or higher than a vehicle speed check threshold value in the automatic steering mode; and 
the current limitation unit sets the common current limit value state when the vehicle speed is lower than the vehicle speed check threshold value in the automatic steering mode.  

Itou teaches; the current limitation unit sets the independent current limit value state or switches the common current limit value state and the independent current limit value state when a vehicle speed is equal to or higher than a vehicle speed check threshold value in the automatic steering mode (taught as determining a current limit value for high speed, fig 14 S93); and 
the current limitation unit sets the common current limit value state when the vehicle speed is lower than the vehicle speed check threshold value in the automatic steering mode (taught as determining a current limit value for low speed fig 14 S94).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speed threshold as taught by Itou into the system taught by Tsubaki in order to improve the control of the steering. As taught by Itou, such a check allows the system to prioritize or disable certain functions, such as torque assist, when necessary (paragraph 0003), which could potentially improve the safety of the system; it is generally safer to potentially burn out a circuit to avoid a collision with additional steering boosts/torque requirements at higher speeds than to go through with the collision for the sake of decreasing the noise and vibration of the power steering.

Regarding claim 7, Tsubaki as modified by Itou teaches;
The steering control apparatus according to claim 1 (see claim 1 rejection). However, Tsubaki does not teach; wherein: 
the control unit further includes a required torque calculation unit configured to calculate an estimated required steering torque, which is required for steering; 
the current limitation unit sets the independent current limit value state when the estimated required steering torque is equal to or larger than a torque check threshold value in the automatic steering mode; and 
the current limitation unit sets the common current limit value state when the estimated required steering torque is smaller than the torque check threshold value in the automatic steering mode.  

Itou teaches; the control unit further includes a required torque calculation unit configured to calculate an estimated required steering torque, which is required for steering (taught as determining the torque required for automatic steering control, paragraph 0053); 
the current limitation unit sets the independent current limit value state when the estimated required steering torque is equal to or larger than a torque check threshold value in the automatic steering mode (taught as reading the steering torque, and if a threshold is exceeded, change modes to assume a steering request by the driver, paragraph 0052, Fig 4); and 
the current limitation unit sets the common current limit value state when the estimated required steering torque is smaller than the torque check threshold value in the automatic steering mode (taught as reading the steering torque, and if a threshold is not exceeded, turn the limit to fault control mode, paragraph 0051, Fig 4 S13).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speed threshold as taught by Itou into the system taught by Tsubaki in order to improve the control of the steering. As taught by Itou, such a check allows the system to prioritize or disable certain functions, such as torque assist, when necessary (paragraph 0003), which could potentially improve the safety of the system; it is generally safer to potentially burn out a circuit to avoid a collision with additional steering boosts/torque requirements at higher speeds than to go through with the collision for the sake of decreasing the noise and vibration of the power steering.

Regarding claim 8, Tsubaki as modified by Itou teaches;
The steering control apparatus according to claim 1 (see claim 3 rejection). Tsubaki further teaches; wherein: 
the current limitation unit changes the current limit value when the current limit value is changed at time of switching the control mode between the common current limit value state and the independent current limit value state (shown as the current control shifting in the switching state, fig 6b).  

Regarding claim 9, Tsubaki as modified Itou teaches;
The steering control apparatus according to claim 1 (see claim 1 rejection). Tsubaki further teaches; wherein:  
the control unit includes a control signal calculation unit configured to generate the control signal by current feedback control (disclosed as an electric current control/drive section, paragraph 0129, Fig 3 element 143, which performs feedback control, paragraph 0146); and 
the control signal calculation unit differentiates the current feedback control as the current control corresponding to the control mode (disclosed as a switching section to switch between manual and automatic steering, whose input feeds into the electric current control/drive section, Fig 3 element 131).  

Regarding claim 10, Tsubaki as modified by Itou teaches;
The steering control apparatus according to claim 9 (see claim 9 rejection). Tsubaki further teaches; wherein: 
the control signal calculation unit is configured to generate the control signal by independent feedback control using a current detection value of an first system when the control mode is the automatic steering mode (taught as using feedback control for the current control/drive section, paragraph 0146). However, Tsubaki does not teach;
the rotary electric machine has a plurality of winding sets; 
each winding set as well as the driving circuit and the control unit, which are provided in correspondence to the winding set, form one system;  and
the control signal calculation unit is configured to generate the control signal by coordinate feedback control, which controls a sum and difference of currents flowing in the plurality of winding sets, by using the current detection values of the own system and the other system when the control mode is the manual steering mode.  

Itou teaches; the rotary electric machine has a plurality of winding sets (taught as winding sets, paragraph 0010); 
the driving circuit and the control unit are provided in correspondence to each winding set thereby to form one system (shown as a control device coupled to a driving circuit and a winding set, Fig 2); 
the control signal calculation unit is configured to generate the control signal by coordinate feedback control (taught as using feedback from the current detector, paragraph 0046), which controls a sum and difference of currents flowing in the plurality of winding sets, by using the current detection values of the first system and the second system when the control mode (taught as switching/resetting the output limit value based on the operation state [normal or otherwise], paragraph 0064) is the manual steering mode ().
While Itou does not explicitly teach the behavior as switching; the manual steering mode, Itou does teach the case of a switching from autonomous/assist mode and more stably/continuously run the vehicle (paragraph 0015), and would thus be obvious to one of ordinary skill in the art to specify in normal autonomous to manual modes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the winding sets and current control sharing/non sharing modes as taught by Itou into the system taught by Tsubaki in order to improve the feeling and control the electric power steering apparatus. Itou teaches their solution in switching between modes and current limits safely regardless of operation states, such as faults during automatic steering control (paragraph 0015).

Regarding claim 11, Tsubaki as modified by Itou teaches;
The steering control apparatus according to claim 10 (see claim 10 rejection). Tsubaki further teaches; wherein: 
the control signal calculation unit sets the current feedback control to the independent feedback control when the control mode is an override mode (shown as the current control shifting in the switching state, fig 6b), which is a transition mode from the automatic steering mode to the manual steering mode (shown as the switching state, Fig 6b).  


Regarding claim 13, Tsubaki as modified by Itou teaches;
The steering control apparatus according to claim 1 (see claim 1 rejection). Tsubaki further teaches; wherein: 
the control unit is configured to calculate the individual value as at least one of 
an overheat protection current limit value (disclosed as an overheat protection condition, paragraph 0124), 
a power supply voltage reference current limit value, 
a steering operation speed reference current limit value (disclosed as steering angular velocity command value, paragraph 0023, which is limited, paragraph 0029) and 
a current difference reduction current limit value.  

It has been determined that claim 14 does not contain any further limitations other than those previously addressed in claims 1. Therefore, claim 14 is rejected under the same rationale as claims 1.

Regarding claim 17, Tsubaki as modified by Itou teaches;
The steering control apparatus according to claim 14 (see claim 1 rejection). Tsubaki further teaches; wherein: 
the computer is programmed to generate the control signal by current feedback control (disclosed as using feedback control for the current control/drive section, paragraph 0146); and  
42/44the computer is programmed to differentiate the current feedback control as the current control corresponding to the control mode (disclosed as the switching section inputting to the electric current control/drive section and influencing the resulting current, Fig 5).

It has been determined that claim 18 does not contain any further limitations other than those previously addressed in claim 10. Therefore, claim 18 is rejected under the same rationale as claim 10.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki (US20190039647A1) as modified by Itou (US20190016378A1), and further in view of Sone (US10059367B2) and the examiner’s official notice.
Regarding claim 4, Tsubaki as modified by Itou teaches;
The steering control apparatus according to claim 1 (see claim 1 rejection). However, Tsubaki does not teach; wherein: 
the current limitation unit is configured to set the common current limit value state in the manual steering mode by setting a common check threshold value to 0 and setting the current limit value by an unlimited minimum value selection which selects a smallest value among individual current limit values as the current limit value; and 
the current limitation unit is further configured to switch the common current limit value state and the independent current limit value state in the automatic steering mode by setting the common check threshold value to be larger than 0, setting the current limit value to the smallest value among the individual current limit values when the individual current limit values of all the systems are equal to or larger than the common check threshold value, and  
setting the current limit value individually by a limited minimum selection when at least one of the independent current limit values of the systems is smaller than the common check threshold value.  

Sone teaches; wherein: 
the current limitation unit is configured to set the common current limit value state in the manual steering mode by setting a common check threshold value to 0 (taught as setting the Ilim to zero in an assist prohibition state, column 1 lines 61-63) 
the current limitation unit is further configured to switch the common current limit value state and the independent current limit value state in the automatic steering mode by setting the common check threshold value to be larger than 0 (taught as increasing Ilim in response to exceeding the start voltage for assist, column 2 lines 1-9).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the current limit selection as taught by Sone into the system taught by Tsubaki in order to improve the feeling and control the electric power steering apparatus, and further improve the power supply voltage of the vehicle, as taught by Sone (column 2 lines 29-24). 
However, Sone does not explicitly teach; and setting the current limit value by an unlimited minimum value selection which selects a smallest value among individual current limit values as the current limit value, and 
setting the current limit value to the smallest value among the individual current limit values when the individual current limit values of all the systems are equal to or larger than the common check threshold value, and  
setting the current limit value individually by a limited minimum selection when at least one of the independent current limit values of the systems is smaller than the common check threshold value.  
While Tsubaki, Itou nor Sone explicitly teach selecting the smallest threshold value available when establishing current limits, this would be obvious to one of ordinary skill in the art to incorporate to prevent system failures; one does not want to exceed the capabilities of any component in the system [in other words, the weakest link sets the limit of the system]. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki (US20190039647A1) as modified by Itou (US20190016378A1) as applied to claim 1 above, and further in view the official notice of the examiner.
Regarding claim 12, Tsubaki as modified by Itou teaches;
The steering control apparatus according to claim 1 (see claim 1 rejection). However, Tsubaki does not teach; wherein: 
the control unit performs switching of the current control when no steering operation is performed.  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only perform the current switch when no steering operation is currently being performed. Suddenly changing the current limit/gain settings during an operation would change the behavior of the vehicle, and provide an unexpected difference in how a driver would expect the steering to handle. For example, suddenly decreasing the limit while turning at an intersection could prevent the driver from getting into the desired lane. By preventing the switch between limits from occurring during a steering operation, one can more consistently control the vehicle.

Response to Arguments
The applicant argues on page 14 of the remarks that Tsubaki does not anticipate the amended claim 1 material. The examiner agrees, and thus withdraws the 102(a)(1) rejection. In addition, the applicant argues that Ogi is covered under the 102(b)(2)(C) exception with a statement of common ownership, and thus cannot be used for a rejection. The examiner agrees, and thus withdraws the rejection. However, a new 103 rejection has been made above.

The applicant argues on page 15 of the remarks that amended claim 14 is not disclosed by Tsubaki. The examiner agrees, and thus withdraws the 102(a)(1) rejection. However, a new 103 rejection has been made above.

The applicant argues on page 15 of the remarks that the dependent claims should be allowable based on the allowability go the independent claims. In light of the above rejections, this argument is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662